In a proceeding pursuant to CPLR article 78 to review a determination of the Medical Records Access Committee of the New York State Office of Mental Health, dated March 10, 1992, which granted the application of the respondent Jeffrey Gordon to gain access to his childrens’ medical records in the possession of North Shore Hospital, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Yachnin, J.), dated August 27, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The record supports the Supreme Court’s conclusion that the determination of the Medical Records Access Committee of the New York State Office of Mental Health (see, Mental *719Hygiene Law §33.16 [c] [4]), was not arbitrary or capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231). Mangano, P. J., Balletta, O’Brien and Hart, JJ., concur.